MollisoN, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon a stipulation reading as follows:
1. That the merchandise and the issues involved in the above-entitled appeal for reappraisement are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. That at the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values less the amounts described on the invoices under the heading “actual charges”, plus the amount of the item described on the invoices as “bale and packing charges”; and that on or about the said time of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
3. That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On tbe agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, as it existed prior to tbe amendment thereof by tbe Customs Simplification Act of 1956, to be tbe proper basis for tbe determination of tbe values of tbe merchandise involved in this appeal and that such values were tbe appraised values, less the amounts described on tbe invoices under tbe heading “actual charges,” plus the amount of tbe item described on the invoices as “bale and. packing charges.”
Judgment will issue accordingly.